 



Execution copy
Exhibit 10.1



SALE AND PURCHASE AGREEMENT
BETWEEN
GRAPHIC PACKAGING INTERNATIONAL
HOLDING SWEDEN AB
AND
LAGRUMMET DECEMBER NR 1031 AKTIEBOLAG
(UNDER CHANGE OF NAME TO FISKEBY INTERNATIONAL HOLDING AB)
REGARDING
GRAPHIC PACKAGING INTERNATIONAL
SWEDEN AB

 



--------------------------------------------------------------------------------



 



Execution copy
SALE AND PURCHASE AGREEMENT
THIS SALE AND PURCHASE AGREEMENT (the “Agreement”) is entered into on 16
October 2007 by and between:

  (1)   Graphic Packaging International Holding Sweden AB, Reg. No. 556527-2951,
a limited liability company duly incorporated under the laws of Sweden having
its principal office at Box 1, Fiskeby, 601 02 Norrköping Sweden, (the
“Seller”); and,     (2)   Lagrummet December nr 1031 Aktiebolag (under change of
name to Fiskeby International Holding AB) Reg. No. 556678-4731, a company duly
incorporated and organised under the laws of Sweden having its principal office
at Box 1703, 111 87 Stockholm, Sweden, (the “Purchaser”).

RECITALS:

  A.   Graphic Packaging International Holding Sweden AB, a limited liability
company duly incorporated under the laws of Sweden, having its principal office
at Box 1, Fiskeby, 601 02 Norrköping, Sweden, is a wholly owned subsidiary of
Graphic Packaging International Holding Company.     B.   Graphic Packaging
International Holding Sweden AB owns all issued and outstanding shares in
Graphic Packaging International Sweden AB, Reg. No. 556032-6158, a limited
liability company duly incorporated under the laws of Sweden having its
principal office at Box 1, Fiskeby, 601 02 Norrköping, Sweden (the “Company”),
which has an issued and outstanding share capital of SEK 50,000,000 divided into
50,000 issued and outstanding shares. The Company owns 100 percent of the shares
in Fiskeby Board A/S, a company duly incorporated and organised under the laws
of Denmark, 100 percent of the shares in Fiskeby Board Limited, a company duly
incorporated and organised under the laws of England and 100 percent of the
shares in Fiskeby Board SARL, a company duly incorporated and organised under
the laws of France.     C.   The business of the Company and of the Subsidiaries
is development, manufacturing and sale of paper and packaging boards made from
first class recycled fibre (the “Business”).     D.   The Purchaser is willing
to acquire all of the Shares in the Company from the Seller and the Seller is
willing to sell and transfer all of the Shares to the Purchaser subject to the
terms and conditions set out in this Agreement.

2



--------------------------------------------------------------------------------



 



Execution copy



NOW THEREFORE, the Parties hereby agree as follows:

  1.   DEFINITIONS         As used in this Agreement, unless expressly stated
otherwise or evident in the context, the following terms shall have the
following meanings, the singular (where appropriate) shall include the plural
and vice versa and references to Appendices and Sections shall mean Appendices
and Sections of this Agreement:

         
 
  “Accounting Principles”   shall mean applicable Laws and generally accepted
accounting principles in Sweden consistently applied by the Company in the
preparation of the Accounts and the equivalent accounts for the preceding
financial year;
 
       
 
  “Accounts”   shall mean (x) the audited annual accounts of the Company
(comprising (i) the Company’s balance sheets, profit and loss accounts and
statements of cash flow, (ii) the Company’s consolidated balance sheets,
consolidated profit and loss accounts and statements of cash flow, and (iii) the
related administration reports of the board of the Directors of the Company and
statements by the Company’s auditors), for the accounting reference periods
ended on 31 December 2005 and 31 December 2006, attached as Appendix 6.5.1, and
(y) the Closing Balance Sheet;
 
       
 
  “Accounts Date”   shall mean 31 December 2006;
 
       
 
  “Affiliate”   shall mean, with respect to a specified legal entity or person,
any other legal entity or person which directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, the legal entity or the person specified;
 
       
 
  “Agreement”   shall mean this Share Purchase Agreement and the appendices and
exhibits hereto;
 
       
 
  “Business”   shall mean the operations of the Company and the Subsidiaries as
of the date hereof as set out in Recitals, Section C;
 
       
 
  “Business Day”   shall mean a day when banks are open for general banking
business in Sweden and in the United States of America;
 
       
 
  “Claim”   shall mean a bona fide claim made by the Purchaser against the
Seller in respect of a Loss resulting from a breach of any of the Warranties
made by the Seller pursuant to this Agreement;
 
       
 
  “Closing”   shall mean the completion of the transactions as contemplated by
this Agreement;

3



--------------------------------------------------------------------------------



 



Execution copy

         
 
  “Closing Balance Sheet”   shall mean the unaudited, consolidated balance sheet
of the Company and the Subsidiaries prepared as of 30 September 2007, attached
hereto as Appendix 1(a);
 
       
 
  “Closing Date”   shall mean (i) the date occurring five (5) Business Days
after the satisfaction or waiver of the conditions to closing set forth in
Section 5.2(b), or (ii) such other date as the Parties may agree;
 
       
 
  “Company”   shall mean Graphic Packaging International Sweden AB, Reg.
No. 556032-6158, as set out in the Recitals, Section A;
 
       
 
  “Confidential Information”   shall mean any and all information of any kind or
nature whatsoever, whether written or oral, including, without limitation,
financial information, trade secrets, client lists and other proprietary
business information, regarding the Company, the Subsidiaries or the Seller,
which information is not known to the general public;
 
       
 
  “Currency Conversion Rate”   shall have the meaning set out in Section 12.9;
 
       
 
  “Data Room Documents”   shall mean the documents made available to the
Purchaser and its advisors prior to the date hereof containing commercial,
accounting, financial and legal information relating to the Company and the
Subsidiaries, as identified in the index attached hereto as Appendix 6(i);
 
       
 
  “Directors”   shall mean the members of the Board of Directors of the Company
and the Subsidiaries;
 
       
 
  “Encumbrance”   shall mean (i) any right of pledge, mortgage, usufruct
charges, liens or attachments or other security interest, (ii) any option, right
of first refusal or first offer, and (iii) any other interest or adverse claim
of any kind restricting the right to use or dispose of an asset or property;
 
       
 
  “Environment”   shall mean all and any land, buildings, machines and other
installations, water (including groundwater and sediments), air, and any living
organisms or systems;
 
       
 
  “Environmental Claim”   shall mean any Third Party Claim relating to the
Environment or arising under or in connection with Environmental Laws;
 
       
 
  “Environmental Law”   shall mean any applicable Law relating to pollution or
protection of the Environment or the general health and safety;
 
       
 
  “Environmental Liability”   shall mean any liability or obligation of any kind
relating to the Environment or arising under or in connection with Environmental
Laws, including, without limitation, liability for remediation;

4



--------------------------------------------------------------------------------



 



Execution copy

         
 
       
 
  “Environmental Loss”   shall have the meaning set out in Section 7.1.1;
 
       
 
  “Incinerator Plant”   shall mean the installation of a waste-to-energy
incinerator plant at the Fiskeby Mill;
 
       
 
  “Intellectual Property”   shall mean inventions, patents, know-how, trade
secrets, designs, copyrights, database rights, trademarks, domain names, trade
names and other rights of a similar kind, whether registered or not, including
applications for the registration of such rights;
 
       
 
  “Key Employees”   shall mean the employees, whose employment contracts are
attached as Appendix 6.11.1 hereto;
 
       
 
  “Laws”   shall mean all and any applicable national or international laws,
statutes, regulations, directives, codes, ordinances, judgements, orders and
injunctions, including Environmental Laws;
 
       
 
  “Loss”   shall mean all direct loss, damage, cost or expense (including
reasonable legal fees, but excluding any indirect or consequential damage loss,
expense or cost) resulting from a breach of any of the Warranties;
 
       
 
  “Material Adverse Effect”   shall mean a material adverse effect on the
condition (financial or otherwise), the Business, the assets, the liabilities or
the operations of the Company and the Subsidiaries;
 
       
 
  “Material Contracts”   shall mean the contracts, commitments and arrangements
listed in Appendix 6.8.2;
 
       
 
  “Party”   shall mean the Seller or the Purchaser, and “Parties” shall mean the
Seller and the Purchaser collectively when referred to in this Agreement;
 
       
 
  “Person”   shall mean an individual, company, partnership, association or
other entity or organisation, including a government or an agency or
instrumentality thereof;
 
       
 
  “Pre-Closing Taxes”   shall have the meaning set out in Section 7.2;
 
       
 
  “Properties”   shall mean the real properties Norrköping Fiskeby 1:2 and
Norrköping Fiskeby 1:47;
 
       
 
  “Purchase Price”   shall have the meaning set out in Section 3.1;
 
       
 
  “Purchaser”   shall have the meaning set out in the introductory paragraph
hereof;

5



--------------------------------------------------------------------------------



 



Execution copy

         
 
  “SEK”   shall mean the currency Swedish kronor;
 
       
 
  “Seller”   shall have the meaning set out in the introductory paragraph
hereof;
 
       
 
  “Seller’s Knowledge”   shall mean the actual knowledge of Torbjörn Hansen,
Ulrika Worge, Hans Hagdahl and Anders Nyrén, and “Knowledge” shall mean the
actual knowledge of any such individual;
 
       
 
  “Seller’s Guarantee”   means the Guarantee provided by Graphic Packaging
International, Inc. to secure the Seller’s obligations and liabilities under
this Agreement; Appendix 5.4.2.(h);
 
       
 
  “Seller’s Guarantor”   shall have the meaning set out in Seller’s Guarantee;
 
       
 
  “Shares”   shall mean the issued shares of the Company owned by the Seller,
representing one hundred per cent (100%) of all the issued shares in the Company
as set out in the Recitals, Section A;
 
       
 
  “Subsidiary”   shall mean each of Subsidiary Denmark, Subsidiary France and
Subsidiary UK;
 
       
 
  “Subsidiary Denmark”   shall mean Fiskeby Board A/S, CVR-number: 14 74 72 81;
 
       
 
  “Subsidiary France”   shall mean Fiskeby Board SARL, Numéro d ´idenfication:
408 425 312, R.C.S. Versailles;
 
       
 
  “Subsidiary UK”   shall mean Fiskeby Board Limited, Company Number: 20 89 257;
 
       
 
  “Signing Date”   shall mean the date of this Agreement;
 
       
 
  “Taxes”   shall mean all direct and indirect income tax, value added tax,
sales tax, property tax and any other taxes, duties, withholdings, deductions,
assessment or social charges imposed by any tax authority, including all
penalties and interest relating to such taxes;
 
       
 
  “Third Party Claim”   shall mean any claim by a third party (including tax,
environmental, the general health and safety and other authorities) against the
Purchaser, the Company or the Subsidiaries; and
 
       
 
  “Warranties”   shall mean the representations and warranties of the Seller as
set out in Section 6.

6



--------------------------------------------------------------------------------



 



Execution copy

  2.   SALE AND PURCHASE     2.1.   Upon the terms and subject to the conditions
set forth herein, the Seller hereby agrees to sell and the Purchaser agrees to
purchase the Shares, together with all rights attached to them (including any
and all shareholder contributions (Sw. aktieägartillskott).     2.2.   The
Shares shall be delivered and transferred by the Seller to the Purchaser on the
Closing Date, free and clear of any Encumbrances.     3.   PURCHASE PRICE    
3.1.   The Purchase Price for the Shares shall be USD eight million six hundred
thousand (8,600,000).     4.   TRANSFER OF TITLE     4.1.   The full and
unrestricted ownership of and title to the Shares shall pass from the Seller to
the Purchaser at Closing against payment of the Purchase Price and fulfilment
and completion of the Closing procedures set forth in Section 5.4 below.     5.
  CLOSING     5.1.   Conditions of the Seller         The obligations of the
Seller to complete the transactions contemplated by this Agreement shall be
subject to the Purchaser having performed in all material respects all of its
agreements, covenants and obligations hereunder required to be performed by it
on or prior to the Closing Date, and to the warranties of the Purchaser set out
in Section 8 hereof being true and correct on and as of the Closing Date as if
made on and as of such date, and the Purchaser shall have delivered a
certificate to the Seller to such effect.     5.2.   Conditions of the Purchaser
        The obligations of the Purchaser to complete the transactions
contemplated by this Agreement shall be subject to the satisfaction or waiver by
the Purchaser, or the Seller in respect of section 5.2.b below as regards the
Purchaser’s obligation to pay certain costs, on or before the Closing of the
following conditions:

  (a)   the Seller shall have performed in all material respects all of its
agreements, covenants and obligations hereunder required to be performed by it
on or prior to the Closing Date, and the Warranties of the Seller shall be true
and correct on and as of the Closing Date as if made on and as of such date, and
the Seller shall have delivered a certificate to the Purchaser to such effect;  
  (b)   an agreement pertaining to the transfer of the permit of Fortum to
construct and operate an Incineration Plant at the Properties (together with any
allocated emission rights, if any), in accordance with Appendix 5.2.b shall have
been entered into between Fortum and the Company, and the SEK four million five
hundred thousands (4,500,000) consideration therefore agreed between the Company
and Fortum shall be paid by the Purchaser on the Closing Date; and     (c)   the
Seller shall have brought current all balances between, on the one hand the
Company and its Subsidiaries and, on the other hand, the Seller and its
Affiliates, so that at Closing all accounts receivable and other receivables of
the Company and its Subsidiaries held against the Seller or any of its

7



--------------------------------------------------------------------------------



 



Execution copy

      Affiliates and having accrued on or before 30 September 2007 shall have
been paid and settled in full.

  5.3.   Non-Fulfilment of Closing Conditions     5.3.1.   Each of the Seller
and the Purchaser shall be entitled, in its sole discretion, to terminate this
Agreement forthwith in writing if (i) any of the conditions to closing set out
in Section 5.1 and 5.2, respectively, have not been satisfied on or before the
Closing Date, or (ii) if at any time prior to the Closing Date, any such
condition to closing has become incapable of being satisfied.     5.3.2.   If
this Agreement is terminated as permitted by Section 5.3.1, such termination
shall be without liability of either Party to the other Party. However, if such
termination shall result from a wilful failure of a Party to fulfil a condition
of the other Party or a breach by a Party of a covenant, representation or
warranty contained herein, then such Party shall be fully liable for any and all
loss, damage, cost and expense incurred or suffered by the other Party as a
result of such failure or breach.     5.4.   Closing     5.4.1.   Closing shall
take place on the Closing Date starting at 10 a.m. at the office of Advokatfirma
Lindhs DLA Nordic KB at Kungsgatan 9, 103 90 Stockholm, Sweden.     5.4.2.   At
Closing, the following deliveries shall take place:

  (a)   the Purchaser shall pay the Purchase Price in cash to the Seller’s USD
account no 168 524 000 26 with Nordea without any set-off or deductions
whatsoever;     (b)   the Seller shall deliver (i) an application signed by
authorized representatives of the Seller for the cancellation of the share
certificate representing the Shares (Sw. ansökan om dödande av förkomna
aktiebrev), (ii) a copy of a board resolution of the Seller in which the Seller
declares that it has lost the certificate and resolves to file the application
with a District Court having appropriate jurisdiction, (iii) a power of attorney
(Sw. rättegångsfullmakt) for the Company, with full power of substitution, to
represent the Seller in any proceedings involving a cancellation of the
certificate, and (iv) the Company’s shareholders’ register evidencing that the
Purchaser has been entered as the holder of the Shares;     (c)   the Seller
shall cause all Directors appointed by the Seller to resign from their offices
without any claim for compensation for directors fees or otherwise;     (d)  
the Purchaser shall cause shareholders’ meetings and board meetings to be held
in the Company in accordance with Section 9.1 hereof;     (e)   the Company and
Graphic Packaging Corporation shall execute and make effective the Technical
Assistance Agreement attached hereto as Appendix 5.4.2 (e);     (f)   the
Company and Graphic Packaging Corporation shall execute and make effective the
Supply Agreement attached hereto as Appendix 5.4.2 (f);     (g)   the Seller
shall deliver to the Purchaser a power of attorney to enable the Purchaser to
effectively carry out the take over from Closing;

8



--------------------------------------------------------------------------------



 



Execution copy

  (h)   the Seller shall deliver the Seller’s Guarantee in the form set out in
Appendix 5.4.2(h);     (i)   the Seller shall procure that the Company delivers
all existing floating charges (Sw. företagsinteckningsbrev) of the Company
except such floating charges listed in Appendix 5.4.2 (i) that are pledged under
the Company’s existing SEK 50 million overdraft facility agreement with Nordea.

  6.   REPRESENTATIONS AND WARRANTIES OF THE SELLER         Prior to the Signing
Date, the Purchaser has conducted a due diligence review with respect to the
Company and the Subsidiaries together with the Purchaser’s professional
advisors. The Purchaser and the Purchaser’s professional advisors have reviewed
the Data Room Documents, Appendix 6(i).         Subject to what has otherwise
been set out in this Agreement, the Seller makes the following representations
and warranties to the Purchaser, all of which are made as of the date hereof and
as of the Closing Date, or as of such other date or period of time as explicitly
stated below.     6.1.   Corporate Existence and Power     6.1.1.   The Seller,
the Company and the Subsidiaries are duly incorporated and validly existing
under the laws of the jurisdictions in which they were incorporated, the Seller
has the requisite power and authority to enter into and perform this Agreement,
and the Company and the Subsidiaries have the requisite power and authority to
operate and conduct the Business. True, complete and current copies of the
Articles of Association and registration certificates of the Seller, the Company
and the Subsidiaries are attached hereto as Appendix 6.1.1.     6.1.2.   Neither
the Seller or the Company, nor any Subsidiary, has initiated or filed (or has
had filed against it) any petition for its winding-up, is insolvent within the
meaning of applicable laws, rules or regulations or similar requirements, or has
made any assignment in favour of its creditors. No petition for receivership or
any administration order has been presented in respect of the Seller, the
Company or any Subsidiary. The Seller, the Company and the Subsidiaries have not
initiated any proceedings with respect to a compromise or arrangement with their
creditors or for the dissolution, liquidation or reorganisation of the Seller,
the Company or the Subsidiaries or the winding-up or cessation of their
businesses. No receiver or administrative receiver or liquidator has been
appointed in respect of the Seller, the Company, the Subsidiaries or any of
their material assets.     6.2.   Corporate Authorisation and Non-contravention
    6.2.1.   This Agreement and the performance by the Seller of its obligations
under it have been duly authorised by all necessary corporate action on the part
of the Seller, and this Agreement constitutes valid and binding obligations of
the Seller in accordance with its terms.     6.3.   Ownership of the Shares;
Capitalisation of the Company     6.3.1.   The Seller is the lawful owner of the
Shares, free and clear of all liens, Encumbrances, restrictions and claims of
every kind. The delivery to the Purchaser of the Shares will transfer to the
Purchaser valid title thereto, free and clear of any and all Encumbrances and
third party rights.     6.3.2.   The Shares have been legally and validly issued
and are fully paid. The Shares constitute the entire issued share capital of the
Company. There are no

9



--------------------------------------------------------------------------------



 



Execution copy

      outstanding obligations, warrants, options, depository receipts,
subscriptions, pre-emptive rights, contracts or agreements providing for the
purchase, issuance or sale of any shares or other securities in the Company.    
6.4.   Ownership of the Shares; Capitalisation of the Subsidiaries     6.4.1.  
The Subsidiaries are owned as set out in Recitals Section B. All outstanding
shares in the Subsidiaries have been legally and validly issued and are fully
paid.     6.4.2.   There are no outstanding obligations, warrants, options,
depository receipts, subscriptions, pre-emptive rights, contracts or agreements
providing for the purchase, issuance or sale of any shares or other securities
in any Subsidiary.     6.4.3.   Except as set out in Appendix 6.4.3, neither the
Company nor any Subsidiary has any interest or ownership in any business entity
or association or carries on, or has carried on, business in partnership with or
as an equity or joint venture participant in any other Person that is not a
Subsidiary.     6.5.   Accounts     6.5.1.   The Accounts give a fair view of
the consolidated financial position and results of the operations of the Company
and the Subsidiaries. The Accounts have been prepared in accordance with the
Accounting Principles.     6.5.2.   Except for the liabilities provided for in
the consolidate balance sheet of the Company and the Subsidiaries included in
the Accounts for the accounting reference period ending on the Accounts Date or
disclosed in the notes thereto, as of the Accounts Date there were no
liabilities of the Company or any Subsidiary of any kind, whether absolute,
accrued or contingent, determined or undetermined, and as of the Accounts Date
no condition or set of circumstances existed which could result in any such
liability.     6.5.3.   Except as set out in Appendix 6.5.3, neither the
Company, nor any Subsidiary has any obligations under or with respect to,
whether incurred or guaranteed, any indebtedness for borrowed money, any
factoring or similar receivable financing arrangement, any counter-indemnity in
respect of letters of credit, surety or performance bonds or similar
arrangements, any interest rate or currency hedging arrangement, or any
financial lease arrangement.     6.6.   Absence of Certain Events     6.6.1.  
During the period between the Accounts Date and the Closing Date;

  (a)   the Business of the Company and the Subsidiaries has been and will be
carried on in the ordinary and usual course;     (b)   no dividends or other
distributions have been or will be declared, paid or made by the Company or the
Subsidiaries to the Seller, or any Affiliate of the Seller;     (c)   the
Company or the Subsidiaries have not sold, pledged or otherwise encumbered, and
will not sell, pledge or otherwise encumber any material asset, other than in
the normal course of business consistent with past practices;     (d)   the
Company or the Subsidiaries have not borrowed, and will not borrow, any
additional funds from banks or other external sources, except as disclosed in
Appendix 6.6.1.d;     (e)   the Company or the Subsidiaries have not repaid, and
will not repay, any of their loans existing as at the Accounts Date, if any,
other than as required in the contracts governing such loans or in the normal
course of business;

10



--------------------------------------------------------------------------------



 



Execution copy

  (f)   there has not occurred any damage to or destruction or loss of any
material property or asset of the Company or any Subsidiary;     (g)   no
material term or condition of any Material Contract has been amended or
modified, and no material right or benefit under any Material Contract has been
waived or relinquished by the Company or the Subsidiaries;     (h)   no material
customer of the Business has terminated or indicated that it intends to
terminate any agreement or its relationship with the Business, and no material
supplier of the Business has ceased or decreased or indicated that it intends to
cease or decrease the rate of supply of materials, products or services to the
Business; and     (i)   except as set out in Appendix 6.6.1.(i) the Company has
neither made, nor committed to make any capital expenditures or improvements to
fixed assets.

  6.7.   Agreements with the Seller     6.7.1.   No contract or arrangement
other than at arm’s length terms and conditions (including prices) is
outstanding or has been outstanding between the Seller or its Affiliates, on the
one hand, and the Company or the Subsidiaries, on the other hand.     6.8.  
Material Contracts     6.8.1.   True and complete copies of all contracts
material to the Business of the Company and the Subsidiaries have been disclosed
to the Purchaser as part of the Data Room Documents.     6.8.2.   All Material
Contracts listed in Appendix 6.8.2 are valid, enforceable and binding in
accordance with their respective terms. No notice of termination or
renegotiation of any Material Contract has been received or provided by the
Company or any Subsidiary.     6.8.3.   Neither the Company, nor any Subsidiary,
nor any other contracting party to any Material Contract, is in default or
breach in any material respect of any Material Contract. Neither the Company,
nor any Subsidiary, nor, to the Seller’s Knowledge, any other contracting party,
is in default or breach of any other agreement, arrangement or commitment of the
Company or the Subsidiaries which default or breach could reasonably be expected
to result in a Material Adverse Effect.     6.8.4.   The execution and
performance by the Seller of this Agreement and the completion of the
transactions contemplated hereby does not and will not require any consent of,
notice to or other action by any Person under any Material Contract, or result
in or constitute a breach of or default under, or give rise to any right of
termination, acceleration or cancellation of, any such agreement or of any right
or obligation under any such agreement.     6.9.   Intellectual Property    
6.9.1.   The Intellectual Property used in the conduct and operation of the
Business is owned or licensed by the Company or its Subsidiaries (as applicable)
with full and unrestricted ownership and right of disposition, and is thus not
subject to any Encumbrances and no third party is claiming that such
Encumbrances exist. The Intellectual Property disclosed in the Data
Room Documents constitutes all Intellectual Property required for the ownership
and conduct of the Business.     6.9.2.   The Company or its Subsidiaries do not
infringe, and has not infringed, any third party’s intellectual property rights
and no third party is claiming that such infringement is taking or has taken
place.

11



--------------------------------------------------------------------------------



 



Execution copy

  6.9.3.   To the Seller’s Knowledge, no infringement of the Company’s and the
Subsidiaries’ owned Intellectual Property is taking or has taken place.    
6.9.4.   The Company and the Subsidiaries have taken all reasonable steps in
accordance with normal industry practice to maintain and protect the
Intellectual Property owned or licensed by them and to maintain the
confidentiality of such Intellectual Property and its Confidential Information.
    6.10.   Insurance     6.10.1.   All material insurance policies in respect
of the Company and the Subsidiaries have been disclosed as part of the Data
Room Documents.     6.10.2.   All such material insurance policies will be in
full force and effect until the Closing Date.     6.10.3.   No claim by the
Company or any Subsidiary is pending under any such policy, and, to the Seller’s
Knowledge, no fact or circumstance has occurred or is existing that could
reasonably be expected to result in such claim.     6.11.   Employment, Pension
Agreements and Labour Matters     6.11.1.   Copies of employment contracts of
the Key Employees are attached in Appendix 6.11.1.     6.11.2.   None of the Key
Employees has given or received notice of termination of his or her employment,
and, to the Seller’s Knowledge, no such Key Employee has any current intention
of giving such notice.     6.11.3.   The description in Appendix 6.11.3 is a
correct and complete description of all bonus, profit-sharing, stock option,
severance and similar compensation arrangements, obligations and liabilities
(including any such payment or value of which is conditioned on the transaction
contemplated by this Agreement) that apply to and are payable for the benefit of
or to the employees of the Company and the Subsidiaries.     6.11.4.   Any and
all collective bargaining agreements to which the Company or the Subsidiaries is
a party have been entered into on terms which are normal and customary for
companies carrying on similar activities as the Company and the Subsidiaries.  
  6.12.   Business Premises     6.12.1.   The Company and the Subsidiaries own
no other real properties than the Properties. True copies of certificates of
encumbrance (Sw. gravationsbevis) with respect to the Properties have been
attached to Appendix 6.12.1.     6.12.2.   All premises leased by the Company
and the Subsidiaries and the relevant terms of the lease agreements are set out
in Appendix 6.12.2.     6.12.3.   All leases pursuant to which the Company and
the Subsidiaries lease real property extending beyond the Closing Date, are
valid and effective in accordance with their respective terms.     6.12.4.   The
Company and the Subsidiaries occupy and use the real properties owned and leased
by them for the sole purpose of conducting the Business. The current use and
occupancy thereof does not constitute a non-conforming use under any applicable
zoning or other land use Laws.     6.13.   Accounts Receivable and Liquid Assets
    6.13.1.   All of the accounts receivable (including trade receivables owed
by the Seller and its Affiliates) of the Company and its Subsidiaries have
arisen in the ordinary course of business and will be collected at full book
value within ninety (90) days from the respective due date.

12



--------------------------------------------------------------------------------



 



Execution copy

6.13.2.   All liquid assets and accounts receivable of the Company and its
Subsidiaries, including but not limited to bank accounts and cash, are available
free and clear from any Encumbrances or conditions.

6.14.   Accounting Records and Statutory Books

6.14.1.   The accounting records of the Company and the Subsidiaries are
up-to-date and contain, in all material respects, complete and accurate details
of the Business activities of the Company and the Subsidiaries as well as all
matters required by law to be included in such records.

6.14.2.   The statutory books of the Company and the Subsidiaries are up-to-date
and contain, in all material respects, complete and accurate records of the
matters which should be included in such books.

6.15.   Title to Assets

6.15.1.   The Company and the Subsidiaries are the owners of the assets,
tangible and intangible, that are reflected in the Accounts in addition to any
assets, tangible and intangible, acquired since the Accounts Date, and less any
assets, tangible and intangible, disposed of since the Accounts Date in the
ordinary course of business consistent with past practice and has good and
marketable title to all such assets, tangible or intangible, free and clear from
any Encumbrances.

6.15.2.   The Company and the Subsidiaries own or lease all assets, tangible and
intangible, necessary for it to carry on the Business as presently conducted,
and such assets, tangible and intangible, are in good operating condition,
ordinary wear and tear excepted, and fully maintained and serviced on a timely
basis.

6.16.   Inventories

6.16.1.   The inventories of the Company and of the Subsidiaries set forth in
the Closing Balance Sheet have been stated therein at the lower of cost and net
realisable value determined in accordance with the Accounting Principles
consistently applied. Since the Accounts Date, the inventories of the Company
and the Subsidiaries have been maintained in the ordinary course of business
consistent with past practices.

6.17.   Litigation

6.17.1.   The Company and the Subsidiaries are not engaged in any pending
litigation, arbitration, or administrative proceeding, investigation, audit or
inquiry, whether as plaintiffs, defendants or otherwise.

6.17.2.   Since 1 January 2005, no judgments or awards have been rendered, and
there are no judgments or awards outstanding, against the Company or the
Subsidiaries, except as set out in Appendix 6.17.2.

6.17.3.   To the Sellers’ Knowledge, no fact or circumstance has occurred or is
existing which could result in any litigation, arbitration or administrative
proceeding, investigation, audit or inquiry against the Company or the
Subsidiaries.

6.18.   Taxes

6.18.1.   The Company and the Subsidiaries have filed the required tax returns
and reports with the appropriate tax authorities. Such reports and returns have
been prepared in accordance applicable Laws and, when filed, included all
information required for a correct assessment of Taxes. All Taxes that have
become due for payment have been paid. The Company and the Subsidiaries have
complied with all applicable Laws relating to Taxes in respect of record
retention and documentation of business transactions, including, without
limitation, transfer pricing records and documents. All material information on
tax returns and reports filed has been disclosed as part of the Data
Room Documents.

13



--------------------------------------------------------------------------------



 



Execution copy

6.18.2.   There are no tax audits pending, or, to the Seller’s Knowledge,
threatened with respect to the Company or the Subsidiaries. To the Sellers’
Knowledge, no fact or circumstance has occurred or is existing which could
result in any such audit.   6.19.   Compliance with law   6.19.1.   The Company
and its Subsidiaries have at all times in all material respects conducted and
are conducting the Business in accordance with, and have complied with, and are
complying with, all applicable Laws relating to their operations and business.  
6.19.2.   There is no controversy or investigation pending, or, to the Seller’s
Knowledge, threatened or expected with respect to the Company or its
Subsidiaries or their respective businesses by any governmental agency or
authority or any other Person relating, inter alia, to any violation or possible
violation of applicable Laws, and no injunctions, cautions or remarks by
authorities have been directed towards the Company or its Subsidiaries and there
are no outstanding orders, decrees or judgements in respect of the Company or
any Subsidiary.   6.19.3.   No Company or any Subsidiary has been subject to any
liquidation or bankruptcy proceedings.   6.19.4.   No circumstances have
occurred which imply or could imply any limitation or restriction in the conduct
of the present activities of the Company or its Subsidiaries.   6.19.5.   All
material necessary licenses, consents, permits and authorisations have been
obtained by the Company and its Subsidiaries to enable them to carry on their
businesses in the places and in the manner in which such businesses are now
conducted and all such licences, consents, permits and authorisations are valid
and subsisting and have been complied with in all respects. There are no
pending, or, to the Sellers Knowledge, threatened actions or other proceedings
which seek to revoke, amend, vary or withdraw any such licence, consent, permit
or authorisation.   6.20.   Environmental Matters   6.20.1.   All material
information regarding environmental licenses and written notices received or
given in respect thereof as per the Signing Date has been disclosed as part of
the Data Room Documents and copies of all such information and notices received
or given in the period between the Signing Date and the Closing will be promptly
provided to the Purchaser.   6.21.   Selling Documents, etc.   6.21.1.   Subject
to Section 11.3, the budgets, forecasts, projections and predictions relating to
the Company and the Subsidiaries delivered or made available to the Purchaser
have been prepared and made in good faith and are based on reasonable
assumptions. The Seller is not aware of any fact or set of circumstances that
could render such budgets, forecasts, projections and predictions incorrect or
misleading in any material respect.   6.22.   No Other Warranties   6.22.1.  
The Purchaser agrees that the Seller has made no, and the Purchaser has not
relied on any, expressed or implied representation or warranty regarding the
Shares, the Company, the Subsidiaries or their businesses other than the
Warranties contained in this Agreement and no action or omission by the Seller
or the Company shall be construed as implying any representation or warranty.

14



--------------------------------------------------------------------------------



 



Execution copy

7.   ENVIRONMENTAL AND TAX UNDERTAKING   7.1.   Environmental Undertaking  
7.1.1.   The Parties hereby agree that the Seller shall indemnify, defend and
hold the Company harmless from and against any and all direct costs or expenses
(including reasonable fees to legal, technical and environmental consultants)
incurred or suffered as a result of or in connection with any Environmental
Claim or any Environmental Liability arising out of or relating to the operation
or ownership of the Properties, the Business or the Company (hereinafter defined
as an “Environmental Loss”); provided that, after the Seller having satisfied
the first USD three million (3,000,000) of any Environmental Loss, the Seller
and the Purchaser shall equally share any Environmental Loss in excess of such
amount until the aggregate amount of all Environmental Losses equal USD fourteen
million twohundred thousands (14,200,000). The Seller’s aggregate liability
pursuant to this Section 7.1.1 shall therefore be limited to the Purchase Price.
The foregoing indemnity obligation of the Seller shall be satisfied against
delivery of satisfactory evidence establishing that a loss, damage or liability
suffered or a cost or expense to be incurred is an Environmental Loss for which
the Seller is responsible hereunder.   7.1.2.   Notwithstanding the foregoing,
the Seller’s undertaking in Section 7.1.1 above is subject to the following:

  (a)   The Seller shall have no liability pursuant to Section 7.1.1 hereof to
the extent an Environmental Loss results from contamination of the Properties
caused by the Company after the Closing Date.     (b)   An Environmental Loss
shall be reduced by the amount with which it has increased as a result of the
Company, at the request of the Seller, not defending itself against an
Environmental Claim, or the Company, without the Seller’s prior written consent,
entering into an agreement with an authority pursuant to which the Company
accepts liability for an Environmental Liability.     (c)   An Environmental
Loss shall be reduced by the amount with which it has increased as a result of
the Properties ceasing to be used for industrial purposes.     (d)   The Seller,
its consultants and engaged constructors shall have full access to the
Properties, provided that such access shall not interfere with the operation of
the business activities conducted on the Properties, and any and all
documentation relating to an Environmental Claim in order for the Seller to be
able to assess the reasonableness of an Environmental Claim.     (e)   The
Purchaser shall inform the Seller in writing upon becoming aware of an
Environmental Claim from any authority for which the Seller is responsible
according to this Section 7. Such written notice shall be timely so as to ensure
that the rights and obligations of the Seller under applicable law and this
Agreement will not be prejudiced in any way.

7.1.3.   The following shall apply in respect of the handling of Environmental
Claims until the Seller having satisfied the first USD 3,000,000. The Purchaser
shall ensure that the Company manages, negotiates and defends all environment
issues at the Properties, and the Seller shall at all times be permitted to
participate, which participation shall be in good faith, in the management,
negotiation and defence thereof and have the final decision, exercised in good
faith, over issues which could cause an Environmental Loss.   7.1.4.   The
following shall apply in respect of the handling of Environmental Claims after
the Seller having satisfied the first USD 3,000,000 and until the Seller

15



--------------------------------------------------------------------------------



 



Execution copy

    having satisfied its liabilities until the aggregate amount of all
Environmental Losses equal USD 14,200,000. The Purchaser shall ensure that the
Company manages, negotiates and defends all environment issues at the
Properties, and the Purchaser and Seller shall participate equally in the
management, negotiation and defence thereof and shall make joint decisions,
which decisions will be made in good faith and should not be unreasonably
withheld, with respect to matters which could cause an Environmental Loss. In
the case the parties cannot make joint decisions the Purchaser’s opinion shall,
subject to Section 7.1.2.b above, prevail.   7.1.5.   For the purpose of
managing environmental issues in accordance with Section 7.1.3 and 7.1.4 above
the Seller and the Purchaser have appointed the representatives set out below,
who shall be authorized to make binding decisions on behalf of the Party having
appointed the respective representative. The representatives shall meet (either
by telephonic meeting, video conference or physical meeting) when requested by
one of the representatives in order to manage the environmental issues.

         
 
  For the Seller:   Jim Wallwork
 
      Vice President of Health, Safety and
 
      Environment
 
      814 Livingston Ct.
 
      Marietta GA 30067
 
      USA
 
       
 
  For the Purchaser:   Hans Hagdahl
 
      Graphic Packaging International Sweden AB
 
      Box 1
 
      Fiskeby
 
      601 02 Norrköping
 
      Sweden

    A Party may replace its authorized representative by notifying the other
Party hereof in writing.   7.1.6.   Save for the Parties respective rights and
remedies set forth in this Section 7 and in Section 11 hereof, both Parties
hereby agree to waive and forever release the other Party from any Environmental
Claim, Environmental Liability or Environmental Loss, whether known or unknown,
actual or contingent.   7.2.   Tax Undertaking   7.2.1.   The Seller shall
indemnify, defend and hold harmless the Purchaser, the Company and the
Subsidiaries from and against all Taxes of the Company and the Subsidiaries that
relate to or otherwise arise out of the ownership and operation of the business
of the Company and the Subsidiaries and their assets and properties in respect
of any period ending on or before the Closing Date (“Pre-Closing Taxes”). All
Taxes and all liabilities in respect thereof with respect to income, property or
operations of the Company and the Subsidiaries in respect of any period that
includes but that do not end on the Closing Date shall be apportioned between
the period ending on or before the Closing Date and the period beginning after
the Closing Date as follows: (i) in the case of Taxes other than income, value
added, sales and withholding Taxes, on a per diem basis, and (ii) in the case of
income, value added, sales and withholding Taxes, determined as if the taxable
year of the Company and the Subsidiaries terminated at the close of business on
the Closing Date.

16



--------------------------------------------------------------------------------



 



Execution copy

8.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASER       The Purchaser, as of
the date hereof and as of the Closing Date, makes the following representations
and warranties to the Seller.   8.1   Corporate Existence and Power   8.1.1.  
The Purchaser is duly incorporated and validly existing under the laws of the
jurisdiction in which the Purchaser was incorporated, as well as duly qualified
to conduct such business as conducted as at the date hereof and has the
requisite power and authority to enter into, and to perform, this Agreement and
any other undertaking to be executed by the Purchaser pursuant to this
Agreement.   8.1.2.   The Purchaser has not filed (or has had filed against it)
any petition for its winding up, is not insolvent within the meaning of
applicable laws, rules or regulations or similar requirements, and has not made
any assignment in favour of its creditors or any class of them, nor has any
petition for receivership or any administration order been presented in respect
of the Purchaser. The Purchaser has not initiated any proceedings for a
compromise or arrangement with its creditors or for the dissolution, liquidation
or re-organisation of the Purchaser or the winding-up or cessation of the
business of the Purchaser. No receiver or administrative receiver or liquidator
has been appointed in respect of the Purchaser or any of its material assets and
no execution have been levied upon any of its material assets.   8.2.  
Corporate Authorisation and Non-Contravention   8.2.1.   This Agreement and the
performance by the Purchaser of its obligations under them, have been duly
authorised by all necessary corporate action on the part of the Purchaser, and
this Agreement, constitute valid and binding obligations of the Purchaser in
accordance with their respective terms.   8.2.2.   The execution and performance
by the Purchaser of this Agreement do not and will not:

  (a)   result in a breach of any provisions of the memorandum or articles of
association or any provision of any other constitutional document of the
Purchaser;     (b)   result in any breach of any resolution adopted by the
shareholders’ or board of directors of the Purchaser; or     (c)   result in a
breach of any order, judgement or decree of any court or governmental agency by
which the Purchaser is bound.

8.3.   Authority Consents   8.3.1.   The Purchaser is not required to make any
filing with, give any notice to, or obtain any consent from any authority in
connection with the execution of this Agreement or the completion of the
transaction contemplated by this Agreement.   8.4.   Financing   8.4.1.   The
equity commitments available to the Purchaser will, when disbursed, constitute
the funds necessary for the Purchaser’s acquisition of the Shares.   9.  
COVENANTS OF THE PURCHASER AND OF THE SELLER   9.1.   At Closing, the Purchaser
shall cause shareholders’ meetings and board meetings to be held in the Company
and the Subsidiaries at which meetings:

17



--------------------------------------------------------------------------------



 



Execution copy



  (a)   new Directors in the Company and the Subsidiaries are appointed and
submit such new appointments of new Directors for registrations with the Swedish
Companies Registration Office (Sw. Bolagsverket) and the equivalent in Denmark,
France and the United Kingdom, without any delay; and     (b)   adopt new
articles of association of the Company and the Subsidiaries (or in respect of
the Subsidiaries any other necessary measure) in order to change the company
names of the Company and the Subsidiaries so that the name of the Company and
the Subsidiaries do not contain “Graphic Packaging International” or any name
that is similar or alike or is an abbreviation of the present company name.

9.2.   At the next annual shareholders’ meeting of the Company and the
Subsidiaries, the Purchaser undertakes to procure that the Directors who have
resigned on or before the Closing Date are granted discharge from liability for
their administration until the Closing Date (or the earlier date of their
resignation), provided, however, that the auditors of the Company and the
Subsidiaries do not recommend against such discharge in the auditor’s reports
for the relevant period.   9.3.   The Seller covenants and agrees to cooperate
with and assist the Purchaser and the Company in relation to, and agrees to
indemnify, defend and hold harmless the Purchaser and the Company from and
against all claims, losses, costs and expenditures (including reasonable legal
fees) incurred as a result of or relating to, the proceedings for a cancellation
of the lost share certificate representing the Shares and any Third Party Claim
(whether or not successful) challenging or questioning the Seller’s or the
Purchaser’s (as the case may be) full and unencumbered title to the Shares.  
9.4.   The Parties are in agreement that all purchases of recycled paperboard
made by Graphic International, Inc. and all of its Affiliates from the Company
on or after 1 October 2007 shall have 30 days’ terms of payment.   9.5.   Prior
to Closing, the Seller has filed for registration with the relevant company
registration authorities the transfer to the Company of certain minority shares
in (i) Subsidiary France, held by Bengt Wetterberg, and (ii) Subsidiary UK, held
by New Materials Limited, Company No. 245 62 36, in accordance with the
applications attached hereto as Appendix 9.5. After the Closing, the Seller
shall take such further actions, if any, required, to effectively transfer title
to such shares to the Company.   10.   TRANSITIONAL SERVICES   10.1.   During a
transition period of sixty (60) days after the Closing Date, the Seller shall
ensure that that the Company has access to the IT-services, set out in
Appendix 10.1, currently provided by the Seller or any other company within the
group in which the Seller is part of (the “IT-Services”). Furthermore, during
the same period of time, the Company shall be entitled to continue to use any
software which is currently used under a licence held by the Seller or any other
company within the group the Sellers is part of. The aforementioned services and
use of software, shall be provided on unchanged conditions and with unchanged
service level and accessibility.   10.2.   The Seller shall ensure that the
Company to a reasonable extent is assisted by the Seller, or a company within
the group the Seller is part of, with the migration of the IT-services to the
Company and/or a third party which the Company has contracted to provide the
IT-Services to the Company in order to enable a

18



--------------------------------------------------------------------------------



 



Execution copy

    seamless transition at the expiry of the transition periods set out above in
section 10.1.   10.3.   With respect to the services and software provided by
the Seller under this Section 10, the Seller and the company within the group
the Seller is part of that has actually provided the service shall not be liable
to the Company or the Purchaser in any way whatsoever for loss of profit or of
business, loss of data, corruption of software, loss of anticipated savings or
for any other direct, indirect or consequential losses whatsoever.   11.   THE
SELLER’S BREACH   11.1.   The Seller’s Liability   11.1.1.   Subject to
Section 11.2, in the event of a breach of any of the Warranties or any covenants
or agreements made or to be performed by the Seller pursuant to this Agreement,
the Seller shall, as the Purchaser’s sole and exclusive remedy, indemnify,
defend and hold harmless the Purchaser, the Company and the Subsidiaries from
and against any and all Losses suffered or incurred by the Purchaser, the
Company and the Subsidiaries arising out of or relating to any such breach, and
any Loss so satisfied shall, for tax purposes, be made in the form of a purchase
price reduction.   11.2.   Limitation of Liability       The foregoing
obligation of the Seller for breach of Warranty is subject to the following
limitations.   11.2.1.   For the purposes of this Agreement, a contingent
liability shall not be deemed to constitute a Loss unless and until such
contingent liability becomes an actual Loss.   11.2.2.   The Purchaser shall not
be entitled to make any Claim to the extent that an adequate provision or
allowance for the matter causing the Loss has been made in the Closing Balance
Sheet.   11.2.3.   No liability shall arise to the extent that any Claim occurs
as a result of any legislation not in force at the date hereof, or which takes
effect retrospectively, or occurs as a result of any increase in the rate of tax
in force at the date hereof or any change in the generally established practices
of the relevant tax authorities.   11.2.4.   The Seller shall not have any
liability unless a Loss for breach of Warranty amounts to or exceeds USD 60,000
and unless the total amount of all Losses for breach of Warranties amounts to or
exceeds USD 600,000.   11.2.5.   The Purchaser shall give the Seller notice in
writing of any Claim, accompanied by reasonable particulars thereof specifying
the nature of the Claim and, as far as practicable, the amount of the related
Loss, no later than three (3) months after the Purchaser becomes aware of the
facts/circumstances giving rise to the Claim, and in no event later than
eighteen (18) months after the Closing Date, or if the Claim relates to Tax
matters, no later than six (6) years after the Closing Date or if the Claim
relates to Environmental matters, no later than ten (10) years after the Closing
Date. If the Purchaser fails to notify the Seller within the time periods
specified hereinbefore, the Seller shall have no liability in respect of such
Claim to the extent the failure to so notify the Seller has increased the amount
of Losses suffered or incurred in connection therewith.   11.2.6.   No liability
shall arise in respect of any Loss, to the extent recovered under a policy of
insurance.

19



--------------------------------------------------------------------------------



 



Execution copy

11.2.7.   No Claim may be made if the breach of Warranty was made reasonably
apparent to the Purchaser from a review of the Data Room Documents or otherwise
through information disclosed in writing to the Purchaser, or which were
otherwise known to the Purchaser or the Purchaser’s advisors and without the
need to review any further document or report, or was otherwise actually known
to the Purchaser prior to the date hereof.   11.2.8.   The Purchaser shall take
all reasonable steps to mitigate Losses and the Seller shall not be liable to
indemnify a Loss to the extent the Purchaser failed to take all reasonable steps
to mitigate such Loss.   11.2.9.   No liability shall arise to the extent
(i) any Tax refund is actually received by the Company or the Subsidiaries as a
result of the Loss, or (ii) any reduction in Tax actually payable by the Company
or the Subsidiaries with respect to the relevant fiscal year is directly
attributable to the facts giving rise to the Claim.   11.2.10.   Notwithstanding
the foregoing, the sum of all Claims and Environmental Claims made by the
Purchaser under this Agreement may never exceed the Purchase Price.   11.2.11.  
Save for specific performance, the remedies contained in this Agreement for
breach of any of the Warranties, covenants or agreements made or to be performed
by the Seller pursuant to this Agreement shall be exclusive and hence it is
specially agreed that no remedy whatsoever under the Swedish Sale of Goods Act
(Sw. Köplagen (1990:931) or under any other statute, law or legal principle,
including (but not limited) to the right to rescind this Agreement, shall after
the Closing Date be available to the Purchaser.   11.3.   Projections and
forecasts   11.3.1.   With respect to any projection or forecast delivered by or
on behalf of the Seller to the Purchaser, the Purchaser acknowledges that there
are uncertainties inherent in attempting to make such projections and forecasts
and subject to Sections 6.21.1 and 11.1, it shall have no claim against the
Seller with respect thereto.   11.4.   Third Party Claims and Recovery   11.4.1.
  In case the Purchaser becomes aware of any Third Party Claim, which could lead
to a Claim, the Purchaser, in order to maintain the right to bring a Claim
against the Seller, shall or procure that the Company shall:

  (a)   as soon as reasonably practicable, but in no event later than thirty
(30) days after the Purchaser becomes aware of the Third Party Claim, give
notice thereof to the Seller;     (b)   not make any admission of liability,
agree to settle or compromise with any person, body or authority in relation
thereto, without the prior written consent of the Seller;     (c)   have due
regard to the Seller’s interest in disputing, compromising or defending such
Claim;     (d)   give the Seller, or the Seller’s duly authorised
representatives, reasonable access free of charge to the personnel of the
Purchaser, the Company or the Subsidiaries, as the case may be, and to any
relevant premises, accounts, documents and records within their respective
possession, and to take copies of them, to enable the Seller, or the Seller’s
duly authorised representatives, to examine the basis of such Third Party Claim.

11.4.2.   If a Third Party Claim that could lead to a Claim should come to the
knowledge of the Purchaser, the Purchaser, upon the Seller’s request, shall
afford the Seller

20



--------------------------------------------------------------------------------



 



Execution copy

    the right to dispute and defend such Third Party Claim in the name of the
Company or the Subsidiaries. The Purchaser shall ensure that the Company or the
Subsidiaries will grant to the Seller all authorisations and all assistance
necessary to enable the Seller to dispute and defend any such Claim. Should the
Purchaser not afford the Seller the right to dispute and defend such Third Party
Claim, the indemnifiable Loss arising as a result of such Third Party Claim
shall be reduced by the amount with which it has increased as a result of the
Seller not having disputed and defended such Third Party Claim.   11.4.3.  
Except as set out in this Agreement, the Seller shall not have the right to
dispute and defend a Third Party Claim (i) if disputing and defending such
claim, in the reasonable opinion of the Purchaser, may materially adversely
affect an ongoing business relation with the third party making the claim or an
affiliate of such third party, or (ii) if criminal liability affecting the
Company or any Subsidiary, or any director or officer of the Company or any
Subsidiary, could follow from such Third Party Claim. When disputing and
defending a Third Party Claim, the Seller shall not make any admission of
liability and not settle or compromise such Third Party Claim without obtaining
the Purchaser’s prior written consent.   11.4.4.   If the Seller has made any
payment to the Purchaser as a settlement of any Claim and subsequent thereto the
Purchaser, the Company or the Subsidiaries has the right to recover from any
third party any amount payable as a result of facts or circumstances forming the
basis of such Claim, then the Purchaser shall, promptly and without request from
the Seller, assign that right to the Seller.   12.   MISCELLANEOUS   12.1.  
Confidentiality   12.1.1.   The Seller undertakes not to disclose any
Confidential Information regarding the Company and the Subsidiaries and the
Purchaser undertakes not to disclose any Confidential Information regarding the
Seller unless (i) required to do so by law or pursuant to any order of court or
other competent authority or tribunal (ii) required to do so by any applicable
stock exchange regulations or the regulations of any other recognised market
place (iii) such disclosure has been consented to by the other Party in writing
(such consent not to be unreasonably withheld) or (iv) to its professional
advisors who are bound to such party by a duty of confidence which applies to
any information disclosed. If a Party becomes required, in circumstances
contemplated by (i) or (ii) to disclose any information, the disclosing Party
shall use its reasonable endeavours to consult with the other Party prior to any
such disclosure.   12.2.   Announcements   12.2.1.   All press releases, public
announcements or public relations activities by the Parties with regard to this
Agreement or the transactions contemplated by it shall be mutually approved by
the Parties in advance of such release or announcement. A Party shall, however,
not be prevented from, after reasonable consultation with the other Party,
disclosing such information which is required under applicable law or stock
exchange regulations.   12.3.   Costs   12.3.1.   Each Party shall pay its own
costs and expenses in connection with the preparation for and completion of the
transactions contemplated by this Agreement, including but not limited to all
fees and expenses of its own representatives, agents, brokers, legal and
financial advisers and authorities.

21



--------------------------------------------------------------------------------



 



Execution copy

12.4.   Entire Agreement   12.4.1.   This Agreement represents the entire
understanding and agreement between the Parties with respect to the subject
matter hereof and supersedes all prior negotiations, understandings and
agreements relating to the subject matter hereof.   12.5.   Amendments   12.5.1.
  Any amendment to this Agreement shall be in writing and shall have no effect
before signed by the duly authorised representatives of the Parties.   12.6.  
Notices   12.6.1.   All notices and other communications required or permitted
under this Agreement must be in writing in the English language and shall be
deemed to have been received by a Party when:

  (a)   delivered by post, unless actually received earlier, on the third
Business Day after posting, if posted within Sweden, or the fifth Business Day,
if posted to or from a place outside Sweden;     (b)   delivered by hand, on the
day of delivery.

12.6.2.   All notices and communications required or permitted under this
Agreement shall be addressed as set out below or to such other addresses as may
be given by written notice in accordance with this Section.

         
 
  If to the Seller:   Graphic Packaging International, Inc.
 
      Attention: Stephen Hellrung (Vice President General Counsel and Secretary)
 
      814 Livingston Ct.
 
      Marietta GA 30067
 
      USA
 
       
 
  With a copy to:   Advokatfirma Lindhs DLA Nordic KB
 
      Attention: Bengt Kärde
 
      P.O. Box 7315
 
      SE-103 90 Stockholm
 
      Sweden
 
       
 
  If to the Purchaser:   Lagrummet December Nr 1031 Aktiebolag
 
      (under change of name to Fiskeby International Holding AB)
 
      Attention: Jan Byström
 
      c/o Advokatfirman Vinge KB
 
      P.O. Box 1703
 
      SE-111 87 Stockholm
 
      Sweden
 
       
 
  With a copy to:   Advokatfirman Vinge KB
 
      Attention: Jan Byström
 
      P.O. Box 1703
 
      SE-111 87 Stockholm
 
      Sweden

22



--------------------------------------------------------------------------------



 



Execution copy

12.7.   Assignment   12.7.1.   This Agreement and the rights and obligations
specified herein shall be binding upon and inure to the benefit of the Parties
and shall not be assignable by either Party. The benefit of this Agreement may,
however, be assigned (i) by either of the Parties to any company directly or
indirectly controlling, controlled by or under common control of the assignor,
provided that the assignor shall remain liable as for its own debt (Sw. såsom
för egen skuld) for all obligations under this Agreement, and (ii) by the
Purchaser to the bank providing debt financing for the consummation of the
Incinerator Project contemplated hereby.   12.8.   Interpretation   12.8.1.  
The headings and the table of contents of this Agreement are for convenience of
reference only and shall not in any way limit or affect the meaning or
interpretation of the provisions of this Agreement.   12.9.   Currency
Conversion Rate   12.9.1.   All amounts payable under this Agreement shall be
paid in USD. Should the original claim be denominated in another currency
conversion shall be made with use of Sweden’s Riksbank’s daily Cross Rate
quotation published on Sweden’s Riksbank’s website the Business Day before the
payment shall be made.   12.10.   Partial Invalidity   12.10.1.   If any
provision of this Agreement or the application of it shall be declared or deemed
void, invalid or enforceable in whole or in part far any reason, such
determination shall not invalidate any other provision of this Agreement,
however, the Parties hereto shall attempt, through negotiations in good faith,
to replace any part of this Agreement so held to be invalid or unenforceable.
The failure of the Parties to reach an agreement on a replacement provision
shall not affect the validity of the remaining part of this Agreement.   12.11.
  Governing law and disputes   12.11.1.   This Agreement shall be governed by
and construed in accordance with the laws of Sweden.   12.11.2.   Any dispute,
controversy or claim arising out of or relating to this Agreement or the breach,
termination or invalidity thereof shall be finally settled by arbitration in
accordance with the Rules of the Arbitration Institute of the Stockholm Chamber
of Commerce. The place of arbitration shall be Stockholm, Sweden, and the
arbitral proceedings shall be conducted in the English language.   12.11.3.  
All disputes, controversies and claims which the Parties hereto may have under
this Agreement and the Related Agreements shall be consolidated into one
arbitral proceedings on the demand of either Party.

 

23



--------------------------------------------------------------------------------



 



Execution copy
This Agreement has been duly executed in two original copies, of which each of
the Parties has taken one copy.
Stockholm 16 October 2007

      GRAPHIC PACKAGING
INTERNATIONAL HOLDING SWEDEN
AB   LAGRUMMET DECEMBER NR 1031
AKTIEBOLAG
(under change of name to Fiskeby
International Holding AB) /s/ Stephen A. Hellrung   /s/ Jeffrey H. Coors      
By: Stephen A. Hellrung   By: Jeffrey H. Coors

24



--------------------------------------------------------------------------------



 



EXECUTION VERSION
APPENDIX 5.4.2 (E)
TECHNICAL ASSISTANCE AGREEMENT
BETWEEN
GRAPHIC PACKAGING INTERNATIONAL INC.
AND
GRAPHIC PACKAGING INTERNATIONAL
SWEDEN AB

 



--------------------------------------------------------------------------------



 



2(4)

TECHNICAL ASSISTANCE AGREEMENT
     THIS TECHNICAL ASSISTANCE AGREEMENT (the “Agreement”) is entered into on 16
October 2007 by and between:

(1)   Graphic Packaging International Inc. (and its subsidiaries), a company
duly incorporated under the laws of the State of Delaware, having its principal
office at 814 Livingston Court, Marietta, GA 30067], (“Graphic”); and   (2)  
Graphic Packaging International Sweden AB, Reg. No. 556032-6158, a limited
liability company duly incorporated under the laws of Sweden, having its
principal office at Box 1, Fiskeby, SE-601 02 Norrköping, Sweden (the
“Company”).

RECITALS

A.   Graphic Packaging International Holding Sweden AB and Graphic Packaging
International Holding Company, as sellers, and Lagrummet December nr 1031
Aktiebolag (under change of name to Fiskeby International Holding AB), as buyer,
have entered into a sale and purchase agreement under which all the shares in
the Company shall transfer to Lagrummet December nr 1031 Aktiebolag (under
change of name to Fiskeby International Holding AB).   B.   Further to
Section 5.4.2 (e) of the sale and purchase agreement, Graphic and the Company
shall enter into this Technical Assistance Agreement at closing of the sale and
purchase of the shares.

NOW THEREFORE, the parties hereby agree as follows:

1.   DEFINITIONS

     Terms used in this Agreement shall have the following meaning:

         
“Affiliate”
  of a Party shall mean any company or other legal entity which is directly or
indirectly controlled by or under common control of such Party (whereby
“control” means the possession, directly or indirectly, of the power to direct
or influence the direction of the management or policies of an entity, whether
through ownership or otherwise).
 
     
“Agreement”
  shall have the meaning ascribed to it in the introductory paragraph;
 
     
“Business Day”
  shall mean a day when banks are open for general banking business in Sweden
and in the United States;
 
     
“Closing Date”
  shall mean the date of the closing of the sale and purchase of the shares
pursuant to the sale and purchase agreement;

 



--------------------------------------------------------------------------------



 



3(4)

         
“Company”
  shall have the meaning ascribed to it in the introductory paragraph;
 
     
“Confidential Information”
  shall have the meaning ascribed to it in Section 8.1;
 
     
“Contact Person”
  shall have the meaning ascribed to it in Section 3.1;
 
     
“Graphic”
  shall have the meaning ascribed to it in the introductory paragraph;
 
     
“Graphic Service Parties”
  shall have the meaning ascribed to it in Section 2.1;
 
     
“Intellectual Property”
  shall mean inventions, patents, know-how, trade secrets, designs, copyrights,
database rights, trademarks, domain names, trade names and other rights of a
similar kind, whether registered or not, including applications for the
registration of such rights;
 
     
“Party”
  shall mean Graphic or the Company, and “Parties” shall mean Graphic and the
Company collectively when referred to in this Agreement; and
 
     
“Services”
  shall have the meaning ascribed to it in Section 2.1.

2.   TECHNICAL ASSISTANCE   2.1   Upon the terms and subject to the conditions
set forth herein, Graphic hereby agrees to provide, and agrees to cause its
Affiliates to provide (Graphic and such Affiliates being hereinafter referred to
as the “Graphic Service Parties”) to the Company and its Affiliates technical
assistance and services described in section 2.2 below (the “Services”).   2.2  
The scope of the Services is limited to the business segment recycle paperboard
manufacture from the collection of recycle fibre through finished board, and
encompasses:

  (a)   two annual visits by 1-2 individuals of three day’s duration each to the
Company’s premises in Fiskeby by executive management and/or top technical
management of the Graphic Service Parties’ recycle mill operations for the
purposes of:

  (i)   assessing the Company’s operating performance;
    (ii)   sharing technical and operational best practices; and     (iii)  
updating the Company’s and the Graphic Service Parties’ cost improvement ideas;
    (iv)   benchmarking to Graphic US mills;

  (b)   providing access (maximum eight (8) man hours per month) for the
Company’s technical management team to communicate with the Graphic Service
Parties’ recycle mill management team(s) via email or telephone on technical or
operational issues;

 



--------------------------------------------------------------------------------



 



4(4)

  (c)   providing full access to (including a non-exclusive, perpetual,
irrevocable, world-wide license for the Company to use) current recycle
paperboard manufacturing technology proprietary to the Graphic Service Parties:

  (i)   without additional charge for process or materials technology, whether
existing at the Closing Date or subsequently obtained by the Graphic Service
Parties;     (ii)   without additional charge for protected Intellectual
Property of the Graphic Service Parties existing at the Closing Date; and    
(iii)   with a fee to be agreed upon if the Company desires to utilise
Intellectual Property of the Graphic Service Parties which is protected
subsequent to the Closing Date.

2.3   The standard of the Services to be rendered by the Graphic Service Parties
shall correspond to the standard applied by the Graphic Service Parties
internally. The Graphic Service Parties shall, for the term of the Agreement,
employ such qualified personnel to enable it to fulfil its obligations under
this Agreement.   2.4   The Services shall be performed at mutually agreed
dates. The parties shall instruct the Contract Persons to set up an action plan
with specific dates when the various Services shall be provided including dates
for visits etc, for the full term of the Agreement.   2.5   The Company shall
make available to the Graphic Service Parties such data, personnel and equipment
as the Graphic Service Parties may reasonably require in order to accurately
performing the Services.

3.   CONTACT PERSONS

3.1   Each Party shall appoint a contact person to co-ordinate the Services to
be provided under this Agreement (each a “Contact Person”).   3.2   The
respective Contact Persons shall be authorised to decide upon performance or
receipt of the Services on behalf of its Party. The Contact Persons shall
facilitate the performance of the Services and may agree the details thereof.  
3.3   The Parties may replace its Contact Person at any time. Any replacement of
the Contact Person shall immediately be notified to the other Party.

4.   NATURE OF RELATIONSHIP       Neither Party shall have any authority to act
on behalf of the other Party in any manner whatsoever, nor bind the other Party
in any other way without the other Party’s prior written consent. Neither Party
will be liable or responsible for any acts or defaults of the other Party or the
other Party’s employees or agents. Nothing in this Agreement shall be construed
to constitute the parties as partners, joint venture partners, co-owners or
otherwise as participants in a joint or common undertaking.   5.   WORK RESULTS
  5.1   All rights to results (including any Intellectual Property therein) from
work performed by the Graphic Service Parties or the Company under or otherwise
related to this Agreement shall be the sole and exclusive property of the
Company. Such rights shall include, but not be limited to, the right to amend
and alter works of copyright and assign and sub-license rights thereto.

 



--------------------------------------------------------------------------------



 



5(4)

5.2   The Company hereby grants to the Graphic Service Parties a royalty-free
non-exclusive, world-wide, perpetual, irrevocable, sub-licensable, assignable
license to the Intellectual Property in the results from work performed by the
Graphic Service Parties or the Company under or otherwise related to this
Agreement, including the right use, copy, distribute, amend, alter and otherwise
commercialize such Intellectual Property.   6.   TERM OF AGREEMENT   6.1   This
Agreement will enter into effect on the date hereof and shall terminate
automatically on the third anniversary of the date hereof, unless previously
terminated pursuant to Section 6.2.   6.2   The Company may terminate the
Agreement by giving seven business days notice in the event Graphic is in
material breach of its obligations under this Agreement and has failed to
rectify within seven business days from being encouraged to do so.   6.3   Upon
termination of the Agreement if the other Party so requests, each Party shall
deliver to the other any records, reports and other materials borrowed from the
other Party and return or destroy materials containing Confidential Information.
  7.   FEES AND EXPENSES   7.1   The Company shall pay Graphic a fee of USD
685,000 for the Services to be rendered under this Agreement. The fee shall be
paid in three instalments in the amounts, the first instalment in the amount of
USD 228,000 is payable on the closing of the transaction contemplated by the
sale and purchase agreement between Graphic Packaging International Holding
Sweden AB and Graphic Packaging International Holding Company, as sellers, and
Lagrummet December nr 1031 Aktiebolag (under change of name to Fiskeby
International Holding AB), as buyer. The second instalment in the amount of UDS
229,000 and third instalment in the amount of USD 228,000 are payable against
invoice on the day of the first and second anniversary of this agreement.   7.2
  If the Agreement is terminated prior to expiry of the term of the Agreement,
the fee set out in section 7.1 shall be reduced proportionally.   7.3   The
Company shall reimburse the Graphic Service Parties against receipt of invoice
for pre-approved travel expenses incurred by the Graphic Service Parties’
employees travelling to Sweden in connection with the provision of Services.  
8.   CONFIDENTIALITY   8.1   Each Party undertakes to adhere to the other
Party’s instructions regarding handling of information. Unless otherwise
instructed, any information that the parties and their Affiliates may exchange
under or in relation to this Agreement of any kind or nature whatsoever, whether
written or oral, including without limitation, financial information, trade
secrets, client lists, intellectual property and other proprietary business
information regarding the parties, any of their Affiliates, customers or
suppliers, which information is not known to the general public, shall be deemed
to be confidential (“Confidential Information”). Each Party undertakes not to
use or disclose any Confidential Information obtained from the other Party
and/or such Party’s Affiliate(s) except:

 



--------------------------------------------------------------------------------



 



6(4)



  (i)   for the purpose of exercising the rights and obligations set forth in
this Agreement or     (ii)   if required to do so by law or pursuant to any
order of court or other competent authority or tribunal,     (iii)   if required
to do so by any applicable stock exchange regulations or the regulations of any
other recognised market place,     (iv)   such use or disclosure has been
consented to by the other Party in writing (such consent not to be unreasonably
withheld) or     (v)   to its professional advisors who are bound to such Party
by a duty of confidence which applies to any information disclosed.

If a Party becomes required, in circumstances contemplated by (i), (ii) or
(iii) to disclose any information, the disclosing Party shall use its reasonable
endeavours to consult with the other Party prior to any such disclosure.
In addition to the above, each Party undertakes not to use any Confidential
Information obtained from the other Party and/or such Party’s Affiliates except
for the purpose of exercising the rights and obligations set forth in this
Agreement.

8.2   The Parties shall ensure that their Affiliates and any agents or other
intermediaries employed by them also observe Section 8.1 above.   8.3   The
Parties’ obligations further to this Section 8 shall survive the termination of
this Agreement.   9.   GOVERNING LAW AND DISPUTES   9.1   This Agreement shall
be governed by and construed in accordance with the laws of Sweden.   9.2   Any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach, termination or invalidity thereof shall be finally settled by
arbitration in accordance with the Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce. The place of arbitration shall be Stockholm,
Sweden, and the arbitral proceedings shall be conducted in the English language.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 

This Agreement has been duly executed in two original copies, of which each of
the Parties has taken one copy.

Stockholm, 16 October 2007
GRAPHIC PACKAGING INTERNATIONAL INC.
/s/ Stephen A. Hellrung                    
By: Stephen A. Hellrung
GRAPHIC PACKAGING INTERNATIONAL SWEDEN AB
/s/ Jeffrey H. Coors                            
By: Jeffrey H. Coors

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
APPENDIX 5.4.2 (F)
SUPPLY AGREEMENT
BETWEEN
GRAPHIC PACKAGING INTERNATIONAL INC.
AND
GRAPHIC PACKAGING INTERNATIONAL
SWEDEN AB

 



--------------------------------------------------------------------------------



 



2(4)
SUPPLY AGREEMENT
THIS SUPPLY AGREEMENT (the “Agreement”) is entered into on 16 October 2007 by
and between:

(1)   Graphic Packaging International Inc. (and its subsidiaries), a company
duly incorporated under the laws of the State of Delaware, having its principal
office at 814 Livingston Court, Marietta, GA 30067, (“Graphic”); and   (2)  
Graphic Packaging International Sweden AB, Reg. No. 556032-6158, a limited
liability company duly incorporated under the laws of Sweden, having its
principal office at Box 1, Fiskeby, SE-601 02 Norrköping, Sweden (the
“Company”).

RECITALS

  A.   Graphic Packaging International Holding Sweden AB and Graphic Packaging
International Holding Company, as sellers, and Lagrummet December Nr 1031
Aktiebolag (under change of name to Fiskeby International Holding AB), as buyer,
have entered into a sale and purchase agreement under which all the shares in
the Company have been transferred to Lagrummet December Nr 1031 Aktiebolag
(under change of name to Fiskeby International Holding AB).     B.   Further to
Section 5.4.2 (f) of the sale and purchase agreement, Graphic and the Company
shall enter into this Supply Agreement at closing of the sale and purchase of
the shares.

NOW THEREFORE, the parties hereby agree as follows:

1.   DEFINITIONS

The terms used in this Agreement shall have the following meaning:

         
“Affiliate”
  of a party shall mean any company or other legal entity which is directly or
indirectly controlled by or under common control of such party (whereby
“control” means the possession, directly or indirectly, of the power to direct
or influence the direction of the management or policies of an entity, whether
through ownership or otherwise);
 
     
“Agreement”
  shall mean this Supply Agreement;
 
     
“Company”
  shall have the meaning ascribed to it in the introductory paragraph;

2



--------------------------------------------------------------------------------



 



3(4)

         
“Graphic”
  shall have the meaning ascribed to it in the introductory paragraph; and
 
     
“Party”
  shall mean Graphic or the Company, and “Parties” shall mean Graphic and the
Company collectively when referred to in this Agreement.

2.   PURCHASE UNDERTAKING       Upon the terms and subject to the conditions set
forth herein, Graphic hereby agrees to purchase all of Graphic’s and its
Affiliates’ requirements for recycle paperboard within the European Union,
during the term of this Agreement from the Company.   3.   PURCHASE PRICE AND
OTHER TERMS OF DELIVERY   3.1.   The purchase price to be paid by Graphic for
the recycle paperboard purchased under this Agreement shall correspond to the
prevailing market price at the time of the order. If the parties cannot agree on
the prevailing market price, the prevailing market price shall be the price of a
competitive “spot” offer made to Graphic for a comparable order in terms of
quantity as well as quality, of recycle paperboard; provided that the Company
shall be entitled to reject such purchase price in which case Graphic shall be
free to place the relevant order pursuant to such competitive offer.   3.2.  
All purchases of recycle paperboard made by Graphic and its Affiliates from the
Company under this Agreement shall have 30 days’ terms of payment.   3.3.   The
other terms of delivery applicable for Graphic’s purchase of recycle paperboard
under this Agreement shall substantially correspond with then prevailing market
terms.   3.4.   Graphic shall at the request of the Company disclose the terms
and conditions of any competitive order(s) by providing copies thereof to the
Company.   4.   TERM OF AGREEMENT       This Agreement will enter into effect on
the date hereof and shall terminate automatically on the second anniversary of
the date hereof.   5.   GOVERNING LAW AND DISPUTES   5.1   This Agreement shall
be governed by and construed in accordance with the laws of Sweden.   5.2   Any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach, termination or invalidity thereof shall be finally settled by
arbitration in accordance with the Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce. The place of arbitration shall be Stockholm,
Sweden, and the arbitral proceedings shall be conducted in the English language.

3



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
This Agreement has been duly executed in two original copies, of which each of
the Parties has taken one copy.
Stockholm, 16 October 2007
GRAPHIC PACKAGING INTERNATIONAL INC.

     
/s/ Stephen A. Hellrung
By: Stephen A. Hellrung
   

GRAPHIC PACKAGING INTERNATIONAL SWEDEN AB

     
/s/ Jeffrey H. Coors
By: Jeffrey H. Coors
   

4